DETAILED ACTION
This action is in response to the claims filed on December 11th, 2019. A summary of this action:
Claims 1-10 have been presented for examination.
Claims 8-10 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claim 1-7, 9-10 are objected to because of informalities:
Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 in further view of Zhong et al., “Influence of pore tortuosity on hydraulic conductivity of pervious concrete: Characterization and modeling”, Sept. 2016 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 and in view of Zhong et al.., “Research and application of pervious concrete as a sustainable pavement material: A state-of-the-art and state-of-the-practice review”, June 2018
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1-7, 9-10 are objected to because of the following informalities:  
Claim 1 recites, in part: “	and predicting a performance parameter of the pervious concrete corresponding to the three-dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore, wherein the performance parameter comprises a pore characteristic parameter, a perviousness coefficient, and strength; the pore characteristic parameter comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity.” – this is objected to as the claim recites “a performance parameter” and “a pore characteristic parameter” – these should recite “a set of performance parameters” and “a set of pore characteristic parameters” – the claim, as currently recited, conveys a single the claim also conveys that the predicted parameter is in fact a set of parameters, wherein the pore characteristic parameter is also a set of parameters, and as such the claim should clearly reflect that they are a resulting set of parameters instead of a single parameter 
For claim interpretation see pages 11-13 of the specification which contains recitations such as “a pervious performance parameter and strength” and recites “The performance prediction method of pervious concrete based on a mesa-structure reconstruction model in the present embodiment fills a gap in such fields as the pore structure design, perviousness performance design, strength design and performance prediction of the pervious concrete, and can not only realize the prediction of a pore characteristic, but also predict perviousness performance and strength,” 
Claims 2, 3, 5, 6, 7, 9, 10 recite “specifically comprises” – this could be vague and ambiguous, i.e. “comprises” is an open-ended phrase (see MPEP § 2111.03), i.e. this term “does not exclude additional, unrecited elements or method steps” – however the recitation of “specifically” may cause ambiguity as to whether “specifically” is modifying the term “comprising” to be a closed term, similar to “consisting of” (see MPEP §2111.03) – the claims should only recite “comprising...” as this appears to be the intended scope, 
Claim 3 recites “a cement-based coating” – this element is already recited in claim 1, i.e. this should recite “the cement-based coating” – Claim 9 contains a similar recitation and is objected to under a similar rationale
Claim 4 recites “the density of the cement base is specifically:” followed by an equation – this implies that the density is specifically calculated by that equation, however this is clearly not what is intended – the claim should recite “wherein the maximum thickness of the coating is calculated using an equation...” [equation] “wherein MPT represents...” to clearly convey that this equation is the equation used for the calculation of the MPT.
Claims 2-7 recite in the preambles “The performance prediction method of pervious concrete based on a mesa-structure reconstruction model according to claim” – this lacks antecedent basis due to the “a” – these should recite “the”, or they could alternatively recite “The performance prediction method according to claim...” which clearly and concisely conveys the proper antecedent basis
Claims 9-10 contain similar recitations and are objected to under a similar rationale
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The various elements of “module” in claim 8 and the accompanying functional language – module as used in this claim is a generic placeholder
The elements of “unit” in claims 9-10 and the accompanying functional language – unit as used in these claims is a generic placeholder
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under § 112(b) as the claim limitations recite “module”/”unit” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
At issue is that these claimed modules and units are components of a “system”, i.e. A system comprising modules and units, wherein the modules and units are configured to perform functions.
To overcome this rejection, the claim should positively recite “A computer for performance prediction...wherein the computer implements a method comprising...” followed by recitations of the limitations similar to claim 1. In other words, the claimed invention must positively and distinctly convey that the system is a computer and that these modules/units are parts of software implemented by the computer. See at least page 12 of the specification which recites the use of “software”
The claim does not recite a computer, nor does it clearly convey a computer (e.g. a system with a process and memory storing instructions configured to implement a method comprising...) and limitations are not read in from the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as the recitations in the claims convey modules/units of a physical apparatus/system, i.e. that the modules/units are physical components of the system [e.g., A system comprising a processor and memory has the physical components of a processor and memory]. 
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 

Regarding Claim 1
Pieralisi teaches:
	A performance prediction method of pervious concrete based on a meso-structure reconstruction model, comprising: (Pieralisi, abstract, teaches a “novel numerical approach” for modelling “pervious concrete” based on “simulation of the interaction between aggregates connected by fresh cement paste” wherein this is to “evaluate the fresh state behavior” and i.e. this is a performance prediction method for pervious concrete based on a model, wherein § 4.1 ¶ 3 teaches that the “simulations of the pervious concrete are based on meso-level criteria”, i.e. the model is a meso-structure model)
	extracting a coarse aggregate distribution region... (Pieralisi, § 6.1, ¶ 1 “To evaluate the accuracy of the constitutive model proposed here in real conditions, several simulation of the tests conducted in the experimental program from Section 2 were performed.” and see figure 13 for an example – the model simulates a coarse aggregate distribution region that represents experimental data, wherein the experiment includes the coarse aggregate [as shown in figure 13] in a dense packing state [e.g., the bottom of the filling process, the cleaning process, and the compaction are all examples of a dense packing state], and see § 4 for details on the “constitutive model” including htat the model includes “coarse aggregate” (¶ 2 of § 4))

    PNG
    media_image1.png
    462
    710
    media_image1.png
    Greyscale


		adding a cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating-added image, (Pieralisi, § 4.1 teaches that as part of the “particle definition” in the model the “particle” is a coarse aggregate with a “cement paste (or mortar)” that is coating the surface of the aggregate, e.g. see figure 5(b) – wherein there is a “distribution” of the coating that is used to define the model such that the “minimal diameter of the aggregate should be bigger than the minimal thickness of the cement paste layer” which is provided for by equation 1, i.e. § 4.2 ¶ 2 “Considering the definition of the particle previously discussed, the first contact occurs with the viscous mortar or paste external layer surrounding the aggregate.” – in other words, Pieralisi’s model has a cement-based coating on the surface of the coarse aggregate which has a preset thickness that is added to the model, and the images associated with the model, e.g. see figure 7, also see § 4.1 ¶ 1 “The latter has a total radius RT, being formed by an inner aggregate core with radio Rag surrounded by a paste layer with thickness teq”, in regards to doing this by a morphological operation – the images resulting from the addition of the cement paste are morphed to include the paste on top of the particle, e.g. see figure 7 which also shows an “overlap” and see § 4.2 – for claim interpretation see the instant specification figures 4-5 which merely show that the aggregate image is morphed to include a cement-based coating, e.g. similar to Pieralisi’s figure 7(b) and 7(c))

    PNG
    media_image2.png
    368
    508
    media_image2.png
    Greyscale
 
	three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete; (Pieralisi, see figure 13 as cited above – the model is a 3D model which represents the coating-adding image during the experiment, i.e. the 3D model reconstructs the coating adding image 
	and predicting a performance parameter of the pervious concrete corresponding to the three-dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore, wherein the performance parameter comprises a ... and strength; (Pieralisi, see the citations above, then see figure 15 for an example of a resulting “stress-strain” curve obtained from the simulation wherein page 12 col. 2, ¶ 2-3 teaches that the simulation continues “until a yielding tensile force...is reached” [example of the stress-strain curve including a strength, i.e. the tensile strength of the concrete”], i.e. Pieralisi’s system predicts the tensile strength of the pervious concrete using the model of the concrete 

Pieralisi does not explicitly teach:
obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray;  
extracting... in the tomographic image of the coarse aggregate; 
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; 
the preset thickness being smaller than the maximum thickness of the coating; 
	extracting a pore distribution region in the coating-added image;
three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore;
and predicting a performance parameter...according to the... three-dimensional model of the pore, wherein the performance parameter comprises a pore characteristic parameter, a perviousness coefficient, ...
	the pore characteristic parameter comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity. 

Zhang teaches:
obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray;  (Zhang, abstract, teaches a system for “numerical simulation to observe pore characteristics” wherein “3D reconstruction based on CT imaging is utilized to generate virtual 3D pervious concrete structures, extract the connected pore network models, and analyze the target porosity, actual porosity, 3D porosity etc.” and see figures 1-2  - the system obtains tomographic images of “pervious concrete” samples which include “coarse aggregates” (§ 2.1) wherein § 2.2 teaches that the CT uses “X-ray”)
extracting... in the tomographic image of the coarse aggregate; (Zhang, see § 2 – Zhang has a “crop process” which crops the image to a region of the coarse aggregate distribution – see page 470, col. 1, ¶ 2 for clarification, i.e. this reconstructs a 3D “virtual pervious concrete” model for simulation – it would have been obvious to use this as a basis for forming Pieralisi’s model as this would have ensured that the model in Pieralisi would have better matched the 
	extracting a pore distribution region in the coating-added image; (Zhang, the abstract teaches that the system includes extracting “the connected pore network model” [from the 3D reconstruction model of the concrete specimen] and then see figure 4 and § 3.1.4 which teaches “The four groups of 3D connected pore models are extracted from pervious concrete models (as shown in Fig. 4) and the 3D connected porosity are analyzed, results are shown in Table 3 and Fig. 3.”

    PNG
    media_image3.png
    740
    742
    media_image3.png
    Greyscale

	three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore; (Zhang, as cited above teaches this – the “3D Connected pore models” are reconstructed based on an extraction from the “previous concrete models” – see figure 4 for examples of the resulting 3D model, also see figure 8 for another example, and see § 4.1 for more details, see figure 12 for an example of using the model for “seepage flow” [i.e. flow of liquid seeping through the pervious concrete])
and predicting a performance parameter...according to the... three-dimensional model of the pore, wherein the performance parameter comprises a pore characteristic parameter, a perviousness coefficient, ...(Zhang, as cited above in the abstract to figure 4 teaches obtaining a 3D model of the pore structure, wherein § 4.1 teaches using the model for numerical simulation to “observe pore characteristics and study law of seepage flow.” (see the abstract) – the “pore characteristics” includes pore characteristic parameters, and the “seepage flow” includes various pervious coefficients examples, e.g. “permeable capacity”, “seepage velocity”, “pressure gradient”, “hydraulic conductivity” (see the abstract), also see § 4.2.3 which teaches that the simulation of the “seepage flow” includes predicting a “Darcy coefficient”  from the fitting [another example of a perviousness coefficient] )
	the pore characteristic parameter comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity.  (Zhang, § 5 ¶ 1 teaches “The target porosity, actual porosity [both examples of total porosity], 3D porosity [example of a pore parameter distribution], 3D connected porosity [example of interconnected porosity] and the average planar porosity are analyzed [second example of a pore parameter distribution]. The results of pore characteristics analysis prove the 3D porosity and average planar porosity can represent the actual porosity, and 3D connected porosity can represent the effective porosity”, e.g. see figure 3 for an example comparison of these – in addition, the “3D connected porosity” as described in §3.1.4 includes the channel tortuosity, i.e. see figure 4 which shows that the connected porosity would have also included the tortuosity [the twisting] of the pore channels – in other words, the 3D connected porosity of Zhang is also an example of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi on a system for modelling the behavior of pervious concrete including the stress-strain behavior with the teachings from Zhang on modelling pervious concrete including modeling the “pore characteristics and study law of seepage flow”. The motivation to combine would have been that pervious concrete is called pervious as it allows for the flow of fluid through the concrete, such as for “runoff infiltration, water evaporation, and water storage” – i.e., pervious concrete is utilized for “porous pavement” with “excellent outflow characteristics” – one of ordinary skill would have been motivated to include modelling this important feature of pervious concrete with the system of Pieralisi as this would have ensured that the system would have modelled more key characteristics of pervious concrete. 
	In addition, it also would have been obvious to include the 3D reconstruction technique of Zhang for creating the model in Pieralisi from X-ray based CT scans of the pervious concrete – this would have ensured that the model would have more closely matched the experimental results as the model would have been based on actual image data of the concrete being subjected to the experiments (i.e. the model would have been more accurate).

Pieralisi, as modified by Zhang, does not explicitly teach:
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; 
the preset thickness being smaller than the maximum thickness of the coating; 


Jimma teaches:
calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate; (Jimma, abstract teaches “The paste thickness measured from this test is called, Ideal Paste Thickness (IPT). The second test characterizes the ability of cement paste to adhere and remain on an aggregate surface; this paste thickness is called Actual Paste Thickness (APT). The IPT can be used as a standardized parameter to evaluate the film-forming ability of cement pastes. The APT can be used to study the formation of cement paste films on pervious concrete aggregates” wherein page 275 ¶ 1-2 teaches “The mass gain due to the paste adhesion on the aggregate is expressed as a percentage of the mass of the SSD aggregates. Then the mass gain was converted to equivalent paste thickness (APT). The equivalent paste thickness was calculated based on the paste density (...) and specific surface area (S) of the particular aggregate size. The following equation proposed by Chapuis and Legare [17,18] was used for calculating the surface area of the aggregate....The paste thickness measured from this test is called, Ideal Paste Thickness (IPT)...”, in other words Jimma teaches calculating the maximum thickness based on “mass gain” (see page 9 of the instant specification, the maximum thickness as disclosed is calculated based on “actual” “weight” [i.e. measured mass/weight])
the preset thickness being smaller than the maximum thickness of the coating; (Jimma, as cited above teaches calculating the actual thickness based on mass gain [and other parameters] – it would have been obvious to set the pre-set thickness to be less than the actual thickness, i.e. Pieralisi’s equation 1 as cited above as Pieralisi’s is for the “minimal thickness of the cement paste layer” which is obviously below the actual thickness as it is “minimal”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system for modelling pervious concrete including approximating the thickness of the coating based on the aggregate size (see equation 1 of Pieralisi, it “is proportional to the radius of the aggregate”) with the teachings from Jimma on calculating the “actual paste thickness”. The motivation to combine would have been that Pieralisi’s system uses a fixed equation with a fitting coefficient for the paste thickness – it would have been obvious to ensure that this calculated value was below the actual paste thickness to ensure that the calculated value’s uniform distribution assumption was held valid, i.e. this would have ensured that the model was accurate as this would have ensured that the thickness used for Pieralisi was the “minimal thickness of the cement paste layer”. 


Regarding Claim 2
Jimma, as taken in combination above, teaches: 
The performance prediction method of pervious concrete based on a meso-structure reconstruction model according to claim 1, wherein the calculating a maximum thickness of a coating specifically comprises:
	three-dimensionally reconstructing the coarse aggregate distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of the coarse aggregate; (Jimma, page 275 col. 2 ¶ 1 teaches calculating the “actual paste thickness”/”equivalent paste thickness” based on the surface area and size of the coarse aggregate – it would have been obvious to use the size/surface area’s obtained from the 3D model [which includes a 3D coarse aggregate model] from Zhang’s 3D reconstruction [e.g., see Zhang, figure 2] – this would have been obvious to do as Zhang has a detailed 3D model of the aggregate which includes the sizes/surfaces areas of each piece of aggregate, in other words it would have been obvious to use the 3D reconstruction of the coarse aggregate distribution region of Zhang, which includes a model of the coarse aggregate, to determine the surface area/sizes of the coarse aggregate for Jimma’s calculation as this would have removed Jimma’s method of measuring the area/size, i.e. this would have made Jimma’s calculation much faster as the size/area can be extracted from the images instead of having to be separately measured)
	obtaining a surface area of the coarse aggregate according to the three-dimensional model of the coarse aggregate; (Jimma, page 275 teaches calculating the “surface area of the aggregate” based on the “diameter or size of the aggregate” [obviously, from the model, as stated above]
	18obtaining the weight of an actual coarse aggregate corresponding to the tomographic image of the coarse aggregate, the weight of a coarse aggregate actually coated with the cement-based coating, and the density of a cement base; (Jimma, page 275 col. 2 ¶ 1 as cited above teaches that the “mass gain” is obtained, i.e. this is the gain in mass/weight “due to the paste adhesion on the aggregate” – to clarify, this “gain” is the difference between the weight/mass of the actual aggregate and the weight/mass of the actual aggregate coated with the cement-based coding, i.e. the “mass gain” due to the addition of the coating – wherein this calculation of the APT of Jimma also includes the “paste density”
	and calculating the maximum thickness of the coating according to the surface area of the coarse aggregate, the weight of the actual coarse aggregate, the weight of the coarse aggregate actually coated with the cement-based coating, and the density of the cement base. (Jimma, page 275 as cited above teaches this – this is the “actual paste density” calculation) 

Regarding Claim 3
Pieralisi teaches:
	The performance prediction method of pervious concrete based on a meso-structure reconstruction model according to claim 1, wherein the adding a cement-based coating with a preset thickness to the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating-added image specifically comprises:
	adding a cement-based coating with a preset thickness to an uncompressed area on the surface of the coarse aggregate by a pixel expansion algorithm, to obtain a first coating image, wherein the uncompressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is greater than or equal to a preset distance; i.e. interactions/overlap are detected [based on the distance, which obviously is preset, i.e. the distance is preset for overlap by the dimensions of the aggregate particle, wherein the model is updated for this as part of figure 14 [i.e. the images associated with the model are updated] – in regards to a pixel expansion algorithm, this is part of updating the model and the images with the model, i.e. the pixels for where there is no overlap are expanded

    PNG
    media_image4.png
    416
    393
    media_image4.png
    Greyscale

	and adding the cement-based coating with the preset thickness to a compressed area on the surface of the coarse aggregate by an image closing operation, to obtain a second coating image, wherein the compressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is smaller than a preset distance, or is an overlapped position area of the coarse aggregate and the adjacent coarse aggregate, and the first coating image and the second coating image form the coating-added image. (Pieralisi, as cited above in § 4.1 and § 4.2 and figure 7 teaches this – the compressed area is the area of “cement paste overlap” – wherein the image shown has the combined view of the uncompressed region and the compressed region)

Regarding Claim 4
Jimma teaches:
	The performance prediction method of pervious concrete based on a meso-structure reconstruction model according to claim 2, wherein the calculating the maximum thickness of the coating according to the surface area of the coarse aggregate, the weight of the actual coarse aggregate, the weight of the coarse aggregate actually coated with the cement-based coating, and the density of the cement base is specifically:
                
                    M
                    P
                    T
                    =
                    
                        
                            
                                
                                    
                                        
                                            M
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            M
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                        
                            ρ
                            ∙
                            S
                        
                    
                
            
wherein, MPT represents the maximum thickness of the coating, S represents the surface area of the coarse aggregate, M1 represents the weight of the actual coarse aggregate, M2 represents the weight of the coarse aggregate actually coated with the cement-based coating, and P represents the density of the cement base.  (Jimma, see page 275 col. 2, ¶ 1 – this teaches the above equation, i.e. “The mass gain due to the paste adhesion on the aggregate is expressed as a percentage of the mass of the SSD aggregates. Then the mass gain 

Regarding Claim 5
Zhang teaches:
	The performance prediction method of pervious concrete based on a meso-structure reconstruction model according to claim 1, wherein the predicting a performance parameter of the pervious concrete corresponding to the three-dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore specifically comprises:
	predicting a pore characteristic parameter of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three-dimensional model of the pore; (Zhang, as cited above in the abstract to figure 4 teaches obtaining a 3D model of the pore structure, wherein § 4.1 teaches using the model for numerical simulation to “observe pore characteristics and study law of seepage flow.” (see the abstract) – the “pore characteristics” includes pore characteristic parameters, and the “seepage flow” includes 
	and predicting a perviousness performance parameter and strength of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore. (Pieralisi, as taken in combination above teaches this – Pieralisi teaches that the model is used to predict the tensile strength (see the citations in claim 1 for strength) and Zhang teaches 

Regarding Claim 8
Pieralisi teaches:
	A performance prediction system of pervious concrete based on a meso-structure reconstruction model, comprising: (Pieralisi, abstract, teaches a “novel numerical approach” for modelling “pervious concrete” based on “simulation of the interaction between aggregates connected by fresh cement paste” wherein this is to “evaluate the fresh state behavior” and obtain “numerical...results” which have a “good fit” with “experimental results”, i.e. this is a performance prediction method for pervious concrete based on a model, wherein § 4.1 ¶ 3 teaches that the “simulations of the pervious concrete are based on meso-level criteria”, i.e. the model is a meso-structure model)
	a first extraction module, for extracting a coarse aggregate distribution region  (Pieralisi, § 6.1, ¶ 1 “To evaluate the accuracy of the constitutive model proposed here in real conditions, several simulation of the tests conducted in the experimental program from Section 2 were performed.” and see figure 13 for an example – the model simulates a coarse aggregate distribution region that represents experimental data, wherein the experiment includes the coarse aggregate [as shown in figure 13] in a dense packing state [e.g., the bottom of the filling process, the cleaning process, and the compaction are all examples of a dense packing state], 
	a coating adding module, for adding a cement-based coating with a preset thickness to 21the surface of the coarse aggregate in the coarse aggregate distribution region by a morphological operation method, to obtain a coating-added image, ...(Pieralisi, § 4.1 teaches that as part of the “particle definition” in the model the “particle” is a coarse aggregate with a “cement paste (or mortar)” that is coating the surface of the aggregate, e.g. see figure 5(b) – wherein there is a “distribution” of the coating that is used to define the model such that the “minimal diameter of the aggregate should be bigger than the minimal thickness of the cement paste layer” which is provided for by equation 1, i.e. § 4.2 ¶ 2 “Considering the definition of the particle previously discussed, the first contact occurs with the viscous mortar or paste external layer surrounding the aggregate.” – in other words, Pieralisi’s model has a cement-based coating on the surface of the coarse aggregate which has a preset thickness that is added to the model, and the images associated with the model, e.g. see figure 7, also see § 4.1 ¶ 1 “The latter has a total radius RT, being formed by an inner aggregate core with radio Rag surrounded by a paste layer with thickness teq”, in regards to doing this by a morphological operation – the images resulting from the addition of the cement paste are morphed to include the paste on top of the particle, e.g. see figure 7 which also shows an “overlap” and see § 4.2 – for claim interpretation see the instant specification figures 4-5 which merely show that the aggregate image is morphed to include a cement-based coating, e.g. similar to Pieralisi’s figure 7(b) and 7(c))

a first model reconstruction module, for three-dimensionally reconstructing the coating-added image by a three-dimensional reconstruction method, to obtain a three-dimensional model of the pervious concrete;(Pieralisi, see figure 13 as cited above – the model is a 3D model which represents the coating-adding image during the experiment, i.e. the 3D model reconstructs the coating adding image to obtain a 3D model of the pervious concrete and further then subjects said model to a “compaction process), e.g. see figure 14, see page 15 col. 1 ¶ 1-3 wherein this includes the “paste external layer”)
	and a prediction module, for predicting a performance parameter of the pervious concrete corresponding to the three-dimensional model of the pervious concrete, according to the three-dimensional model of the pervious concrete ... wherein the performance parameter comprises a... and strength;(Pieralisi, see the citations above, then see figure 15 for an example of a resulting “stress-strain” curve obtained from the simulation wherein page 12 col. 2, ¶ 2-3 teaches that the simulation continues “until a yielding tensile force...is reached” [example of the stress-strain curve including a strength, i.e. the tensile strength of the concrete”], i.e. Pieralisi’s system predicts the tensile strength of the pervious concrete using the model of the concrete
	
Pieralisi does not explicitly teach:
	an image obtaining module, for obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray;
	... in the tomographic image of the coarse aggregate;
a calculation module, for calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate;
the preset thickness being smaller than the maximum thickness of the coating;
a second extraction module, for extracting a pore distribution region in the coating-added image;
	a second model reconstruction module, for three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore;
	and a prediction module, for predicting a performance parameter ... according to the ...the three-dimensional model of the pore, wherein the performance parameter comprises a pore characteristic parameter, a perviousness coefficient,...
	the pore characteristic parameter comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity. 

Zhang teaches:
an image obtaining module, for obtaining a tomographic image of a coarse aggregate, which is a tomographic image obtained by tomographically scanning the coarse aggregate in a dense packing state with an X-ray;(Zhang, abstract, teaches a system for “numerical simulation to observe pore characteristics” wherein “3D reconstruction based on CT imaging is utilized to generate virtual 3D pervious concrete structures, extract the connected pore network models, and analyze the target porosity, actual porosity, 3D porosity etc.” and see figures 1-2  - the 
	... in the tomographic image of the coarse aggregate;(Zhang, see § 2 – Zhang has a “crop process” which crops the image to a region of the coarse aggregate distribution – see page 470, col. 1, ¶ 2 for clarification, i.e. this reconstructs a 3D “virtual pervious concrete” model for simulation – it would have been obvious to use this as a basis for forming Pieralisi’s model as this would have ensured that the model in Pieralisi would have better matched the experimental specimens of Pieralisi, i.e. using Zhang’s technique to obtain the location and size of the aggregate particles for Pieralisi’s model of the concrete to improve the accuracy of the model)
	a second extraction module, for extracting a pore distribution region in the coating-added image; (Zhang, the abstract teaches that the system includes extracting “the connected pore network model” [from the 3D reconstruction model of the concrete specimen] and then see figure 4 and § 3.1.4 which teaches “The four groups of 3D connected pore models are extracted from pervious concrete models (as shown in Fig. 4) and the 3D connected porosity are analyzed, results are shown in Table 3 and Fig. 3.”
	a second model reconstruction module, for three-dimensionally reconstructing the pore distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of a pore;(Zhang, as cited above teaches this – the “3D Connected pore models” are reconstructed based on an extraction from the “previous concrete models” – see figure 4 for examples of the resulting 3D model, also see figure 8 for another example, and see 
	and a prediction module, for predicting a performance parameter ... according to the ...the three-dimensional model of the pore, wherein the performance parameter comprises a pore characteristic parameter, a perviousness coefficient,... (Zhang, as cited above in the abstract to figure 4 teaches obtaining a 3D model of the pore structure, wherein § 4.1 teaches using the model for numerical simulation to “observe pore characteristics and study law of seepage flow.” (see the abstract) – the “pore characteristics” includes pore characteristic parameters, and the “seepage flow” includes various pervious coefficients examples, e.g. “permeable capacity”, “seepage velocity”, “pressure gradient”, “hydraulic conductivity” (see the abstract), also see § 4.2.3 which teaches that the simulation of the “seepage flow” includes predicting a “Darcy coefficient”  from the fitting [another example of a perviousness coefficient] 
	the pore characteristic parameter comprises a total porosity, an interconnected porosity, pore parameter distribution, and porous channel tortuosity. (Zhang, § 5 ¶ 1 teaches “The target porosity, actual porosity [both examples of total porosity], 3D porosity [example of a pore parameter distribution], 3D connected porosity [example of interconnected porosity] and the average planar porosity are analyzed [second example of a pore parameter distribution]. The results of pore characteristics analysis prove the 3D porosity and average planar porosity can represent the actual porosity, and 3D connected porosity can represent the effective porosity”, e.g. see figure 3 for an example comparison of these – in addition, the “3D connected porosity” as described in §3.1.4 includes the channel tortuosity, i.e. see figure 4 which shows that the connected porosity would have also included the tortuosity [the twisting] 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi on a system for modelling the behavior of pervious concrete including the stress-strain behavior with the teachings from Zhang on modelling pervious concrete including modeling the “pore characteristics and study law of seepage flow”. The motivation to combine would have been that pervious concrete is called pervious as it allows for the flow of fluid through the concrete, such as for “runoff infiltration, water evaporation, and water storage” – i.e., pervious concrete is utilized for “porous pavement” with “excellent outflow characteristics” – one of ordinary skill would have been motivated to include modelling this important feature of pervious concrete with the system of Pieralisi as this would have ensured that the system would have modelled more key characteristics of pervious concrete. 
	In addition, it also would have been obvious to include the 3D reconstruction technique of Zhang for creating the model in Pieralisi from X-ray based CT scans of the pervious concrete – this would have ensured that the model would have more closely matched the experimental results as the model would have been based on actual image data of the concrete being subjected to the experiments (i.e. the model would have been more accurate).


Pieralisi, as modified by Zhang, does not explicitly teach:
a calculation module, for calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate;
...the preset thickness being smaller than the maximum thickness of the coating;

Jimma teaches:
a calculation module, for calculating a maximum thickness of a coating, which is the maximum thickness of a cement-based coating coated on the surface of the coarse aggregate;(Jimma, abstract teaches “The paste thickness measured from this test is called, Ideal Paste Thickness (IPT). The second test characterizes the ability of cement paste to adhere and remain on an aggregate surface; this paste thickness is called Actual Paste Thickness (APT). The IPT can be used as a standardized parameter to evaluate the film-forming ability of cement pastes. The APT can be used to study the formation of cement paste films on pervious concrete aggregates” wherein page 275 ¶ 1-2 teaches “The mass gain due to the paste adhesion on the aggregate is expressed as a percentage of the mass of the SSD aggregates. Then the mass gain was converted to equivalent paste thickness (APT). The equivalent paste thickness was calculated based on the paste density (...) and specific surface area (S) of the particular aggregate size. The following equation proposed by Chapuis and Legare [17,18] was used for calculating the surface area of the aggregate....The paste thickness measured from this test is called, Ideal Paste Thickness (IPT)...”, in other words Jimma teaches calculating the maximum 
...the preset thickness being smaller than the maximum thickness of the coating; (Jimma, as cited above teaches calculating the actual thickness based on mass gain [and other parameters] – it would have been obvious to set the pre-set thickness to be less than the actual thickness, i.e. Pieralisi’s equation 1 as cited above as Pieralisi’s is for the “minimal thickness of the cement paste layer” which is obviously below the actual thickness as it is “minimal”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system for modelling pervious concrete including approximating the thickness of the coating based on the aggregate size (see equation 1 of Pieralisi, it “is proportional to the radius of the aggregate”) with the teachings from Jimma on calculating the “actual paste thickness”. The motivation to combine would have been that Pieralisi’s system uses a fixed equation with a fitting coefficient for the paste thickness – it would have been obvious to ensure that this calculated value was below the actual paste thickness to ensure that the calculated value’s uniform distribution assumption was held valid, i.e. this would have ensured that the model was accurate as this would have ensured that the thickness used for Pieralisi was the “minimal thickness of the cement paste layer”. 

Regarding Claim 9
Jimma, as taken in combination above, teaches: 
The performance prediction system of pervious concrete based on a meso-structure reconstruction model according to claim 8, wherein the calculation module specifically comprises:
	a model reconstruction unit, for three-dimensionally reconstructing the coarse aggregate distribution region by a three-dimensional reconstruction method, to obtain a three-dimensional model of the coarse aggregate;(Jimma, page 275 col. 2 ¶ 1 teaches calculating the “actual paste thickness”/”equivalent paste thickness” based on the surface area and size of the coarse aggregate – it would have been obvious to use the size/surface area’s obtained from the 3D model [which includes a 3D coarse aggregate model] from Zhang’s 3D reconstruction [e.g., see Zhang, figure 2] – this would have been obvious to do as Zhang has a detailed 3D model of the aggregate which includes the sizes/surfaces areas of each piece of aggregate, in other words it would have been obvious to use the 3D reconstruction of the coarse aggregate distribution region of Zhang, which includes a model of the coarse aggregate, to determine the surface area/sizes of the coarse aggregate for Jimma’s calculation as this would have removed Jimma’s method of measuring the area/size, i.e. this would have made Jimma’s calculation much faster as the size/area can be extracted from the images instead of having to be separately measured)
	a first obtaining unit, for obtaining a surface area of the coarse aggregate according to the three-dimensional model of the coarse aggregate;(Jimma, page 275 teaches calculating the “surface area of the aggregate” based on the “diameter or size of the aggregate” [obviously, from the model, as stated above]
a second obtaining unit, for obtaining the weight of an actual coarse aggregate corresponding to the tomographic image of the coarse aggregate, the weight of a coarse aggregate actually coated with the cement-based coating, and the density of the cement base; (Jimma, page 275 col. 2 ¶ 1 as cited above teaches that the “mass gain” is obtained, i.e. this is the gain in mass/weight “due to the paste adhesion on the aggregate” – to clarify, this “gain” is the difference between the weight/mass of the actual aggregate and the weight/mass of the actual aggregate coated with the cement-based coding, i.e. the “mass gain” due to the addition of the coating – wherein this calculation of the APT of Jimma also includes the “paste density”
	and a calculation unit, for calculating the maximum thickness of the coating according to the surface area of the coarse aggregate, the weight of the actual coarse aggregate, the weight of the coarse aggregate actually coated with the cement-based coating, and the density of the 22cement base. (Jimma, page 275 as cited above teaches this – this is the “actual paste density” calculation)

Regarding Claim 10.
Pieralisi teaches:
	The performance prediction system of pervious concrete based on a meso-structure reconstruction model according to claim 8, wherein the coating adding module specifically comprises:
	a first adding unit, for adding a cement-based coating with a preset thickness to an uncompressed area on the surface of the coarse aggregate by a pixel expansion algorithm, to obtain a first coating image, wherein the uncompressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is greater than or equal to a preset distance;(Pieralisi teaches this – see § 4.1 to 4.2 and see figure 7 – Pieralisi teaches that the coating has an uncompressed area [the area that is not in the “overlap region” in figure 7], e.g. see figure 5 – wherein the overlap gap is determined based on the “distance” between the spheres representing the aggregate – also see figure 14 – this is part of the “Detect all the interactions”, i.e. interactions/overlap are detected [based on the distance, which obviously is preset, i.e. the distance is preset for overlap by the dimensions of the aggregate particle, wherein the model is updated for this as part of figure 14 [i.e. the images associated with the model are updated] – in regards to a pixel expansion algorithm, this is part of updating the model and the images with the model, i.e. the pixels for where there is no overlap are expanded
	and a second adding unit, for adding the cement-based coating with the preset thickness to a compressed area on the surface of the coarse aggregate by an image closing operation, to obtain a second coating image, wherein the compressed area is an area in which a gap distance between the coarse aggregate and an adjacent coarse aggregate is smaller than a preset distance, or is an overlapped position area of the coarse aggregate and the adjacent coarse aggregate, and the first coating image and the second coating image form the coating-added image. (Pieralisi, as cited above in § 4.1 and § 4.2 and figure 7 teaches this – the compressed area is the area of “cement paste overlap” – wherein the image shown has the combined view of the uncompressed region and the compressed region)


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 in further view of Zhong et al., “Influence of pore tortuosity on hydraulic conductivity of pervious concrete: Characterization and modeling”, Sept. 2016 

Regarding Claim 6
Zhang teaches: 
	The performance prediction method of pervious concrete based on a meso-structure reconstruction model according to claim 5, wherein the predicting a pore characteristic parameter of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three-dimensional model of the pore specifically comprises:
	obtaining a total pore volume and an interconnected pore volume according to the three-dimensional model of the pore; (Zhang, as cited above for claim 1 teaches that the “Connected porosity” in calculated – see §3.1.4 for the total pore volume see § 3.1 this is part of “porosity” which “is the ratio of the volume of the pores to the total volume of the specimen”)
	obtaining a total porosity according to the total pore volume and obtaining an interconnected porosity according to the interconnected pore volume; (Zhang, as cited above 
	extracting an edge contour of a pore pixel in the three-dimensional model of the pore; (Zhang, § 3.2.1 teaches that to calculate the pore size the system uses an “ellipse fitting method” to 2D slices, i.e. this fits a series of ellipses to thin 2D slices [2D images] of the concrete to determine the area profile of the pore by fitting the pixels, including the edge contours of the pore pixels and then see § 3.2.2 and figure 8 for the 3D version which is “similar” and uses “spheres” that are fit to the ports to determine an “average pore size”, i.e. the 3D method is fitting sphere to pixels of the pores, including the edge contours of the pixels in the pore model, e.g. the one shown in figure 8 as for “3D pore size analysis”)
	calculating the area of each pore (Zhang, as cited above in §3.2.2 teaches calculating the area of each pore according the fitting of the edge contours) 
obtaining pore diameter distribution according to the area of each pore; (Zhang, § 3.2.2 teaches calculating the “average pore sizes” based on the area of the pores [example of a parameter distribution, e.g. see figure 7 for 2D “Pore Size Distribution”)


	Zhang, as modified above, does not teach:
and the central axis of each porous channel according to the edge contour;
		and calculating the tortuosity of a porous channel according to the central axis of each porous channel;
                
                    τ
                    =
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                    
                    /
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    H
                                
                                
                                    i
                                
                            
                        
                    
                
            
	wherein, li represents the length of the central axis of an i-th porous change, Hi is a height difference of the central axis of the i-th porous channel, and J is total number of central axes of porous channels. 

	
Zhong teaches:
and the central axis of each porous channel according to the edge contour; (Zhong, abstract, teaches calculating the porosity for pervious concrete including accounting for “pore tortuosity” and then see equation 1 which is the definition of “pore tortuosity” as “the ratio of the effective path length...to the sample length” and see figure 1 – the path length used for this calculation is the central axis)
	and calculating the tortuosity of a porous channel according to the central axis of each porous channel; (Zhong, as cited above equation 1 teaches this – this is the definition of tortuosity, wherein the below equation merely adds summation, i.e. the below equation is the sum of the path lengths over the sum of the sample lengths, e.g. when j = 1 this claimed equation results in Zhong’s equation 1, when j=10 this is merely the obvious variant of Zhong’s [divide the channel into 10 sections and then sum the effective path length for each section, and sum the sample length, then divide) – in other words, this below equation 1) is Zhong’s equation 1 when j = 1, and 2) is still Zhong’s equation 1 when j > 1 as this is merely summing various pieces – to clarify on (2) – let Le of Zhong = 10 = 2+2+2+2+2, let L = 5 = 1+1+1+1+1, by merely re-stating Zhong’s equation as (2+2+2+2+2)/(1+1+1+1+1) [which is mathematically the same as 10/5] this is the claimed equation [j = 5 in this case])
                
                    τ
                    =
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                    
                    /
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                j
                            
                        
                        
                            
                                
                                    H
                                
                                
                                    i
                                
                            
                        
                    
                
            
	wherein, li represents the length of the central axis of an i-th porous change, Hi is a height difference of the central axis of the i-th porous channel, and J is total number of central axes of porous channels. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system which models pervious cement’s pores with a spheres with the teachings from Zhong on also accounting for the pore tortuosity for determining the “porosity for pervious concrete”. The motivation to combine would have been that “research has demonstrated that pore tortuosity plays an important role in determining the hydraulic conductivity of PC” (Zhong, page 1158 § 1 ¶ 1) wherein “Matrix workability and aggregate size also affect the hydraulic conductivity through their influence on pore tortuosity” (Zhong, §4 # 1), i.e. by accounting for the tortuosity in the porosity model this would have resulted in a more accurate model as the tortuosity effects the hydraulic conductivity. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieralisi et al., “Discrete element modelling of the fresh state behavior of pervious concrete”, 2016 in view of Zhang et al., “Numerical study on seepage flow in pervious concrete based on 3D CT imaging” and in further view of Jimma et al., “Film-forming ability of flowable cement pastes and its application in mixture proportioning of pervious concrete”, Sept. 2014 and in view of Zhong et al.., “Research and application of pervious concrete as a sustainable pavement material: A state-of-the-art and state-of-the-practice review”, June 2018

Regarding Claim 7
Zhang teaches: 
	The performance prediction method of pervious concrete based on a meso-structure reconstruction model according to claim 5, wherein the predicting a perviousness coefficient and strength of the pervious concrete corresponding to the three-dimensional model of the pervious concrete according to the three-dimensional model of the pervious concrete and the three-dimensional model of the pore specifically comprises:
	generating a finite element model according to the three-dimensional model of the pore; (Zhang, § 4.1 – the “connected pore network model is...composed by triangular patches [example of a FEM model] and can be imported into CFD software...” wherein the CFD software creates a “tetrahedron mesh” [second example of a mesh model] – e.g. see figure 10 )
	calculating a pervious flow of the three-dimensional model of the pore in a unit time by the finite element model; (Zhang, § 4.1 “The mesh of connected pore models were imported into the CFD software ANSYS FLUENT to simulate the water seepage flow.” – in regards to time see equation 1 which is based on the “Navier Stokes” equation [i.e. flow governed by Navier-Stokes is a function of time, see the derivative with respect to “t” time in equation 1] – also see figure 14 which shows a calculation of flow “velocity” [function of time])

Zhang, as taken in combination above, does not explicitly teach:
	calculating the perviousness coefficient of the pervious concrete according to the three-dimensional model of the pervious concrete and the pervious flow 



    PNG
    media_image5.png
    26
    150
    media_image5.png
    Greyscale

wherein, Q represents the pervious flow, L represents a height of the three-dimensional model of the pervious concrete, and A represents a pervious cross-sectional area of an upper surface of the three-dimensional model of the pervious concrete, and Ah represents a pressure head of the upper surface of the three-dimensional model of the pervious concrete;
	and calculating the strength of the pervious concrete according to the three-dimensional model of the pore

    PNG
    media_image6.png
    29
    298
    media_image6.png
    Greyscale

wherein fc represents the strength of the cement base;
	m and n are empirical coefficients, and both are integers;
	                        
                            φ
                        
                     represents the total porosity;
	da is a particle size of the coarse aggregate;
	dp represents an average pore diameter. 


Zhong teaches:
calculating the perviousness coefficient of the pervious concrete according to the three-dimensional model of the pervious concrete and the pervious flow (Zhong, see equation 11 and § 2.2 – the below equation is the “hydraulic conductivity” of the pervious concrete)



    PNG
    media_image5.png
    26
    150
    media_image5.png
    Greyscale

wherein, Q represents the pervious flow, L represents a height of the three-dimensional model of the pervious concrete, and A represents a pervious cross-sectional area of an upper surface of the three-dimensional model of the pervious concrete, and                         
                            ∆
                            h
                        
                     represents a pressure head of the upper surface of the three-dimensional model of the pervious concrete;
	and calculating the strength of the pervious concrete according to the three-dimensional model of the pore (Zhong, table 3, equation # 4 is the below equation, this is for calculating the “compressive strength”)

    PNG
    media_image6.png
    29
    298
    media_image6.png
    Greyscale

wherein fc represents the strength of the cement base;
	m and n are empirical coefficients, and both are integers;
	                        
                            φ
                        
                     represents the total porosity;
	da is a particle size of the coarse aggregate;
	dp represents an average pore diameter. 

    PNG
    media_image7.png
    419
    554
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Pieralisi, as modified above, on a system for modelling pervious concrete with the teachings from Zhong on a technique for calculating the hydraulic conductivity from the flow rates and geometry The motivation to combine would have been that “To achieve a successful design of PC with a desired hydraulic conductivity, it is critical to understand the influence of PSC and be able to develop appropriate models to predict the permeability.” (Zhong, § 2.2), in other words by calculating the hydraulic conductivity of the pervious concrete the system would have been more useful as it would have enabled a user to “design” a pervious concrete for a “desired hydraulic conductivity”. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al., “3D meso-scale fracture modelling and validation of concrete based on in-situ X-ray Computed Tomography images using damage plasticity model”, 2015 – see the abstract, see § 2, see figures 3-4  - this is a meso model for concrete based on CT images including an “ITZ” for the coating on the aggregate 
Li et al., “A mix-design method for lightweight aggregate self-compacting concrete based on packing and mortar film thickness theories”, 2017 – see the abstract and see §2, see figures 1-2 – this is a method of designing concrete based on the thickness of the coating, also see figures 3-4 and see page 625
Mo et al., “2D and 3D meso-scale finite element models for ravelling analysis of porous asphalt concrete”, 2007 – this is a meso FEM model for pervious/porous concrete – see figure 2 for a depiction of the model, see figure 1 for the X-ray CT image that the model is based on, see § 2.1 for an overview of the model
Nguyen et al., “A modified method for the design of pervious concrete mix”, 2014 – see the abstract, see figure 1 and page 273, see § 2.2 – this is a model for developing pervious concrete based on the “thickness of excess paste” determined based on the volume of the cement paste
Trawinski et al., “A three-dimensional meso-scale modelling of concrete fracture, based on cohesive elements and X-ray µCT images”, see the abstract this is a system for modelling concrete based on X-ray CT images , see figures 5-9
Wang et al., “A novel method to predict the mesostructure and performance of pervious concrete”, July 17th, 2020 – this is a publication on parts of the instant invention by the instant inventive entity 
Wang et al., “Influence of paste coating thickness on the compressive strength, permeability, and mesostructure of permeable concrete”, 2021 – see the graphical abstract and the abstract, see § 2.2 and figure 3, see § 2.3, see figure 13
Xie et al., “Maximum paste coating thickness without voids clogging of pervious concrete and its relationship to the rheological properties of cement paste”, - see § 3.2.2 and §3.2.3 for a method of calculating the paste coating thickness of aggregate based on mass of the paste
Yang et al., “In-situ X-ray computed tomography characterisation of 3D fracture evolution and image-based numerical homogenisation of concrete”, 2017 – see figure 6 which shows a model for concrete wherein the phases are segmented into individual models, also see figure 5
Yang et al., “Quantity and shape modification for random-fractal-based 3D concrete meso-simulation”, 2017, see figure 2 and the abstract, see figures 3-4, see § 2.3 – this is a method for modelling concrete with a meso-model
Zhong et al., “Compression response of normal and high strength pervious concrete”, 2016, see the abstract, see page 180 , see page 186 table 5, see §4
Zhong et al., “Linking pore system characteristics to the compressive behavior of pervious concrete”, 2016 – see the abstract, see figure 3 and the description of figure 3, see §4.1 and equation 14
Zhong et al., “Material design and characterization of high performance pervious concrete”, 2015 – see § 3.3.2 for an equation to be used for hydraulic conductivity 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.H./Examiner, Art Unit 2128     
/AKASH SAXENA/Primary Examiner, Art Unit 2128